DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 2/24/2022, have been entered and made of record. Claims 1, 9, 17, and 25 have been amended. Claims 1-31 are pending.
Response to Arguments
Applicant' s arguments in the Remarks filed on 2/24/2022 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Chakraborty in view of Newman and Calvert
Claims 1-3, 5, 7-11, 13, 15-17, 19, 21, 23-25, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al.(USPubN 2016/0070963; hereinafter Chakraborty) in view of .
As per claim 1, Chakraborty teaches a method of presenting images, comprising: receiving a video stream including a plurality of stream image frames from at least one image capturing device(“here a CM streams consecutively exposed video data frames at a frame rate (e.g., 30, 60, 120, 240, 480 fps, etc.). At operation 110, as the stream is received by hardware on the platform downstream of the CM” in Para.[0032]); 
identifying one or more sampled image frames to sample from the video stream(“a subset of the received frames are selected as summary images representative of the video stream” in Para.[0032], The summary images should be identified before selected.); 
generating a summary stream corresponding to the one or more sampled image frames(”selected summary frames are stored to a memory on the platform hosting the CM … hours of streaming may be summarized by a selected subset of frames ranging from a few tens of frames (e.g., 20) to many hundreds of summary frames” in Para.[0032], The selected subset of frames which is selected summary frames)  can be interpreted as a summary stream.); 
providing the summary stream to an operator device(“ utilize a representation of the stored stream summary (e.g., a set of image files) at operation 185 as a set of thumbnails indicative of the stored video representation” in Para.[0034]); 
receiving a request from the operator device corresponding to a selected image frame of the one or more sampled image frames(“ the stored stream summary is utilized by the CM platform to enable a user to index through, and/or otherwise gain access to the stored video corpus at the various entry points corresponding the summary frames” in Para.[0034], The CM should be received a request from a user to give an access to the stored video corresponding the summary frames.); 
191 the platform hosting the CM may further transmit the recorded video representation along with a representation of the stored stream summary (e.g., a set of image files) to a remote destination (e.g., a cloud server) where the stream summary may be similarly utilized as a thumbnail and/or index of entry points in the associated stored video” in Para.[0034]).
Chakraborty is silent about storing the plurality of stream image frames at each of the at least one image capturing device and wherein the plurality of image frames spans a threshold time before and after a time associated with the selected image frame.
Newman teaches wherein the plurality of image frames spans a threshold time before and after a time associated with the selected image frame(“the video editing module 320 can identify video clips occurring within a threshold amount of time of an identified event of interest (such as 3 seconds before and after the event of interest)” in Para.[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chakrabotry with the above teachings of Newman in order to incorporate image frames spans before and after of event for increasing the satisfactory user experience of sampled summary frames.
Calvert teaches storing the plurality of stream image frames at each of the at least one image capturing device(“The wireless cameras 110 may include a first mechanism to capture and transmit live video in real-time to the first and/or second software application, and a first video record/database 120 of previously captured video” in Para.[0024]).

As per claim 2, Chakraborty, Newman and Calvert teach all of limitation of claim 1
Chakraborty teaches further comprising: detecting at least one feature of interest in at least one of the plurality of stream image frames; generating one or more event image frames based on the at least one of the plurality of stream image frames; and including the one or more event image frames in the summary stream(“frames newly received from a CM and frames previously assessed are candidate summary frames iteratively evaluated for saliency as the data stream is received. Saliency of the stream summary is maintained as the stream evolves by updating the summary to include only the most significant frames” in Para.[0030], “With adequate quality of the automated stream summary, a handful of image frames resulting from a day's continuous recording may serves as a valuable visual catalogue of the day's event” in Para.[0033]).
As per claim 3, Chakraborty, Newman and Calvert teach all of limitation of claim 2.
Chakraborty teaches wherein the at least one feature of interest includes one or more of an indication of motion detected, a person detected, an object deposited or removed, or a tripwire crossed in the one or more event image frames(“DSP 385 may utilize scene/shot change detection logic in the segmentation process. Shot boundary detection algorithms attempt to detect the junction between two video shots. They typically compute a difference metric (like pixel gray-level differences, statistical differences, histogram differences, or motion vectors) between every two consecutive images in a video stream and a shot boundary is assumed when the difference exceeds a pre-determined threshold … if scene detection is utilized, each scene will be further divided in to multiple frame sets for the downstream summarization process” in Para.[0041]).
As per claim 5, Chakraborty, Newman and Calvert teach all of limitation of claim 1.
Chakrabotry teaches further comprising compressing the summary stream prior to providing the summary stream to the operator device(“device platform 203 includes RT video summarization system 217A between a video capture pipeline 205 and a video encoder 216. Video capture pipeline 205 has an output coupled to an input of a RT video summarization system 217A. An output of RT video summarization system 217A is coupled to an input of an encoder 216. An output of encoder 216 is coupled to an input of memory (storage) 220. An encoded representation of summary frames output from memory 220 is coupled over a wired or wireless communication channel to a display device 204, which in the exemplary embodiment is coupled to video capture device 203 through a backend server in cloud 225” in Para.[0035]).
As per claim 7, Chakraborty, Newman and Calvert teach all of limitation of claim 1.
Chakrabotry teaches wherein image frames of the summary stream have a first video quality and the plurality of image frames have a second video quality higher than the first video quality(“however a video encoding and storing operation 120 where any known A/V codec (e.g., MPEG-4, H.264 AVC, etc.) is implemented  … transmit the recorded video representation along with a representation of the stored stream summary (e.g., a set of image files) to a remote destination (e.g., a cloud server) where the stream summary may be similarly utilized as a thumbnail and/or index of entry points in the associated stored video” in Para.[0034], The summary stream are thumbnail images and the recorded video are mpeg-4 or H.264 AVC. MPEG-4/H.264 AVC can have higher video quality than thumbnail as well known art.).
As per claim 8, Chakraborty, Newman and Calvert teach all of limitation of claim 7.
Chakrabotry teaches wherein the image frames of the summary stream are thumbnail images and the plurality of image frames are high-definition image frames(“however a video encoding and storing operation 120 where any known A/V codec (e.g., MPEG-4, H.264 AVC, etc.) is implemented  … 
As per claim 9, Chakrabotry teaches a non-transitory computer readable medium having instructions stored therein that, when executed by a processor(“At least some of the material disclosed herein may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors (graphics processors and/or central processors). A machine-readable medium may include any medium and/or mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device)” in Para.[0029]) and the other limitations in the claim 9 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 10, the limitations in the claim 10 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 11, the limitations in the claim 11 has been discussed in the rejection claim 3 and rejected under the same rationale. 	
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 5 and rejected under the same rationale. 	
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 7 and rejected under the same rationale. 	
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 8 and rejected under the same rationale. 	
As per claim 17, Chakraborty teaches a method of presenting images, comprising: receiving a video stream including a plurality of stream image frames from at least one image capturing device(“here a CM streams consecutively exposed video data frames at a frame rate (e.g., 30, 60, 120, 240, 480 fps, etc.). At operation 110, as the stream is received by hardware on the platform downstream of the CM” in Para.[0032]); 
generating a summary stream corresponding to the one or more sampled image frames from the plurality of stream image frames(“a subset of the received frames are selected as summary images representative of the video stream” in Para.[0032], ”selected summary frames are stored to a memory on the platform hosting the CM … hours of streaming may be summarized by a selected subset of frames ranging from a few tens of frames (e.g., 20) to many hundreds of summary frames” in Para.[0032], The selected subset of frames which is selected summary frames)  can be interpreted as a summary stream.); 
providing the summary stream to an operator device(“ utilize a representation of the stored stream summary (e.g., a set of image files) at operation 185 as a set of thumbnails indicative of the stored video representation” in Para.[0034]);
receiving a request from the operator device corresponding to a selected image frame of the one or more sampled image frames(“ the stored stream summary is utilized by the CM platform to enable a user to index through, and/or otherwise gain access to the stored video corpus at the various entry points corresponding the summary frames” in Para.[0034], The CM should be received a request from a user to give an access to the stored video corresponding the summary frames.); 
obtaining a plurality of image frames from the plurality of stream image frames based on the request, wherein the plurality of image frames spans a time interval that includes a time associated with the selected image frame; and providing the plurality of image frames for viewing(“the stored stream summary is utilized by the CM platform to enable a user to index through, and/or otherwise gain access 191 the platform hosting the CM may further transmit the recorded video representation along with a representation of the stored stream summary (e.g., a set of image files) to a remote destination (e.g., a cloud server) where the stream summary may be similarly utilized as a thumbnail and/or index of entry points in the associated stored video” in Para.[0034]).
Chakraborty is silent about storing the plurality of stream image frames at each of the at least one image capturing device and receiving a request from the operator device identifying a feature of interest in a selected image frame of the summary stream; obtain a plurality of image frames associated with the plurality of stream image frames based on the request, wherein each of the plurality of image frames includes the feature of interest.
Newman teaches receiving a request from the operator device identifying a feature of interest in a selected image frame of the summary stream; obtain a plurality of image frames associated with the plurality of stream image frames based on the request, wherein each of the plurality of image frames includes the feature of interest(“when generating a video summary using a video summary template, the video editing module 320 can present a user with a set of candidate video clips for inclusion into one or more video summary template slots, for instance using a video summary generation interface. In such embodiments, the user can presented with a pre-determined number of candidate video clips for a particular slot, and, in response to a selection of a candidate scene by the user, the video editing module 320 can replace the slot with the selected candidate video clip. In some embodiments, the candidate video clips presented to the user for each video summary template slot are the video clips identified as best scenes (as described above). Once a user has selected a video clip for each slot in a video summary template, the video editing module 320 generates a video summary using the user-selected video clips based on the order of slots within the video summary template” in Para.[0066], A set of candidate video clips for inclusion into one or more video summary template slots can be interpreted as a selected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chakrabotry with the above teachings of Newman in order to incorporate image frames spans before and after of event for increasing the satisfactory user experience of sampled summary frames.
Calvert teaches storing the plurality of stream image frames at each of the at least one image capturing device(“The wireless cameras 110 may include a first mechanism to capture and transmit live video in real-time to the first and/or second software application, and a first video record/database 120 of previously captured video” in Para.[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chakrabotry and Newman with the above teachings of Calvert in order to incorporate video record/database at the cameras for improving liability of video data easily and conveniently.
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 3 and rejected under the same rationale. 	
As per claim 21, the limitations in the claim 21 has been discussed in the rejection claim 5 and rejected under the same rationale. 	
As per claim 23, the limitations in the claim 23 has been discussed in the rejection claim 7 and rejected under the same rationale. 	
As per claim 24, the limitations in the claim 24 has been discussed in the rejection claim 8 and rejected under the same rationale.
As per claim 25, Chakrabotry teaches a non-transitory computer readable medium having instructions stored therein that, when executed by a processor(“At least some of the material disclosed herein may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors (graphics processors and/or central processors). A machine-readable medium may include any medium and/or mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device)” in Para.[0029]) and the limitations in the claim 25 has been discussed in the rejection claim 17 and rejected under the same rationale. 	
As per claim 27, the limitations in the claim 27 has been discussed in the rejection claim 19 and rejected under the same rationale. 	
As per claim 29, the limitations in the claim 29 has been discussed in the rejection claim 23 and rejected under the same rationale. 	
As per claim 30, the limitations in the claim 30 has been discussed in the rejection claim 24 and rejected under the same rationale.

Chakraborty in view of Newman, Calvert and Price
Claims 4, 12, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al.(USPubN 2016/0070963; hereinafter Chakrabotry) in view of Newman et al.(USPubN 2016/0029105; hereinafter Newman) further in view of Calvert(USPubN 2013/0336627) further in view of Price et al.(USPubN 2014/0079280; hereinafter Price).
As per claim 4, Chakraborty, Newman and Calvert teach all of limitation of claim 1.
Chakraborty teaches wherein the one or more sampled image frames are a subset of the plurality of stream image frames of the video stream(“a subset of the received frames are selected as summary images representative of the video stream … hours of streaming may be summarized by a 
Chakraborty, Newman and Calvert are silent about wherein the one or more sampled image frames are temporally separated by a periodic interval.
Price teaches wherein the one or more sampled image frames are temporally separated by a periodic interval(“the computer 30 may obtain or receive and analyze a representative sample or other subset of the images captured by the camera 12 at periodic or intermittent intervals” in Para.[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chakraborty, Newman and Calvert with the above teachings of Price in order to incorporate sampling frames by periodic intervals for enhancing the quality of sampling of stream.
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 20, Chakraborty, Newman and Calvert teach all of limitation of claim 17. 
Chakraborty teaches further comprising: identifying the one or more sampled image frames based on the at least one of the plurality of stream image frames, wherein the one or more sampled image frames are a subset of the plurality of stream image frames of the video stream; and wherein generating the summary stream comprises including the one or more sampled image frames in the summary stream(“a subset of the received frames are selected as summary images representative of the video stream … hours of streaming may be summarized by a selected subset of frames ranging from a few tens of frames (e.g., 20) to many hundreds of summary frames.” in Para.[0032], Para.[0034]).
Chakraborty, Newman and Calvert are silent about wherein the one or more sampled image frames are temporally separated by a periodic interval.

As per claim 28, the limitations in the claim 28 has been discussed in the rejection claim 20 and rejected under the same rationale.

Chakraborty in view of Newman, Calvert and Dedeoglu
Claims 6, 14, 18, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al.(USPubN 2016/0070963; hereinafter Chakrabotry) in view of Newman et al.(USPubN 2016/0029105; hereinafter Newman) further in view of Calvert(USPubN 2013/0336627) further in view of Dedeoglu et al.(USPubN 2014/0333776; hereinafter Dedeoglu).
As per claim 6, Chakraborty, Newman and Calvert teach all of limitation of claim 1. 
Chakraborty, Newman and Calvert are silent about further comprising generating analytical data associated with the summary stream, wherein providing the summary stream further comprises providing the analytical data to the operator device.
Dedeoglu teaches further comprising generating analytical data associated with the summary stream, wherein providing the summary stream further comprises providing the analytical data to the operator device(“provide video streams in which events have been detected (either by VA software of the VMS or video analytics of a camera) to the summary view computer system 318 along with metadata regarding the events such as event types, event priorities, the sizes and locations of the zones where the events were detected, the sizes and locations of any bounding boxes of any objects corresponding to detected events, object centroids, a unique identifier for the camera, object labels, etc.” in Para.[0031]).

As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 6 and rejected under the same rationale. 	
As per claim 18, Chakraborty, Newman and Calvert teach all of limitation of claim 17.
Chakraborty teaches further comprising: detecting at least one feature of interest in at least one of the plurality of stream image frames; and including the at least one of the plurality of stream image frames in the plurality of image frames(“frames newly received from a CM and frames previously assessed are candidate summary frames iteratively evaluated for saliency as the data stream is received. Saliency of the stream summary is maintained as the stream evolves by updating the summary to include only the most significant frames” in Para.[0030], “With adequate quality of the automated stream summary, a handful of image frames resulting from a day's continuous recording may serves as a valuable visual catalogue of the day's event” in Para.[0033]).
Chakraborty, Newman and Calvert are silent about identifying one or more event image frames based on detecting at least one feature of interest, wherein the at least one feature of interest is an event in a surveillance zone.
Dedeoglu teaches identifying one or more event image frames based on detecting at least one feature of interest, wherein the at least one feature of interest is an event in a surveillance zone(“generating analytics-driven summary views of surveillance video streams. In one aspect, a method of displaying surveillance video streams is provided that includes receiving surveillance video streams generated by a plurality of video cameras, and displaying a selected subset of the surveillance video streams in a summary view on at least one display device, wherein, for each surveillance video 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chakraborty, Newman and Calvert with the above teachings of Dedeoglu in order to enhance user experience beyond that of a conventional video streaming platform.
As per claim 22, the limitations in the claim 22 has been discussed in the rejection claim 6 and rejected under the same rationale.
As per claim 26, the limitations in the claim 26 has been discussed in the rejection claim 18 and rejected under the same rationale.

Chakraborty in view of Newman, Calvert and Raghoebardajal
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al.(USPubN 2016/0070963; hereinafter Chakrabotry) in view of Newman et al.(USPubN 2016/0029105; hereinafter Newman) further in view of Calvert(USPubN 2013/0336627) further in view of Raghoebardajal et al.(USPubN 2016/0366392; hereinafter Raghoebardajal).
As per claim 31, Chakraborty, Newman and Calvert teach all of limitation of claim 2. 
Chakraborty, Newman and Calvert are silent about suspending, for a cool-down time, generating a new event image frame in response to detecting a new feature of interest after generating the one or more event image frames.
Raghoebardajal teaches suspending, for a cool-down time, generating a new event image frame in response to detecting a new feature of interest after generating the one or more event image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chakraborty, Newman and Calvert with the above teachings of Raghoebardajal in order to incorporate waiting time for improving utilization of computing resources.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484